DETAILED ACTION
This Office action is in reply to application no. 16/763,920, filed 13 May 2020.  Claims 1-14 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities: it does not begin with an article nor a capital letter as required.  The Examiner suggests replacing “system according to claim 1” with “The system according to claim 1”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “an” is ungrammatical; the Examiner believes “and” was intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 purports to be directed to an “operating method of the meal service management system according to claim 1”; claim 1 is directed to a system.  It is therefore unclear whether this claim is supposed to be directed to a method or to a system; it cannot be both.  Claim 14 depends from claim 13 and therefore shares its difficulty.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Rather than specifying a further limitation of claim 1 (from which it purports to depend), claim 13 is essentially an attempt at a shift in embodiment; claim 14, by dependence from claim 13, shares its difficulty.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying a user, identifying a tray, acquiring an image of the tray at two different times, and generating “ingestion information of the user” in no particular way based on the images.  Claim 2 then provides nutritional information such as “eating habits” and “nutritive conditions”; claim 3 determines an “eating habit” of a user, and other claims do similar things.  Inasmuch as any of this may be used, as provided for in the specification, for people to manage food intake, it recites “managing personal behavior or relationships or interactions between people”, one of the “certain methods of organizing human activity” deemed abstract.
Further, putting aside for the moment the computer/scanner limitations which are addressed below, these are mental steps.  A human cafeteria worker can recognize a person, note what tray he is holding, observe the amount of food on the tray before and after the diner eats, and can mentally estimate from that information how much food was taken in.  In fact, in the setting of a controlled-diet environment such as certain medical facilities or dieting “farms” as they were once known, such tasks would be expected of the cafeteria worker.  This would present no practical difficulty at all, and requires no technology whatever.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computers and computer components as discussed below, nothing is done beyond what was set forth above; this does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).
As the claims only manipulate information about people, food trays, images thereof, and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-referenced Guidance makes it clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply using scanners for their well-known and basic purpose of scanning items, and using a server to simply “generate ingestion information” with no algorithmic or technical detail provided as to how it is done, do not go beyond such general linkage.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes three scanners and a server; all the scanners do (or can do) is receive information, which is insignificant pre-solution activity.  These elements are recited at a high degree of generality and the specification does not meaningfully limit their structure at all, such that a generic computer is clearly within the scope of the device performing the claimed steps and could interact with any kind of scanners whatever.
The computer only performs generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – three generic scanners receiving data, and a generic computer performing a single, functionally-described step in no particular way – do nothing more than when they are analyzed individually.
Claim 13, which is a sort-of independent claim, simply sets forth the process as a more-or-less process environment.  The dependent claims further do not amount to significantly more than the abstract idea, as each simply recites further, similar reception of data and abstract manipulation thereof, lacking algorithmic or technical detail.  These claims are not patent eligible.
It is noted that claims 8-10 are not rejected on this basis.  The physical arrangement of the components as specified in claim 8 (from which claims 9 and 10 depend) is non-abstract and goes beyond generally linking the abstract idea to a particular technological environment; therefore these claims are not directed to the above-construed abstract idea, as they integrate it into a practical application, referring to MPEP § 2106.05(e).
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Trevino (U.S. Patent No. 9,424,495) in view of Ells (U.S. Publication No. 2017/0365017, filed 9 June 2017).

In-line citations are to Trevino.
With regard to Claim 1:
Trevino teaches: A meal service management system comprising: a first scanner [Col. 2, lines 32-39; “Collection system may include digital images captured via one or more cameras, weights collected via a scale, and a lighting component such as a flash for use with image capture, and will typically be configured to associate a time and date with the image and data capture. In one embodiment, a smart phone having communications and image capture capability may be utilized as the Image Collection system”; in particular, as the claim uses the scanner to capture images, cameras read on scanners] configured to scan an ID card of a user who is a meal service recipient to identify the user… [Col. 6, lines 57-61; it “captures an assigned ID (consumer identifier) such as a bar/QR code” of a student getting a meal at a cafeteria which associates “the consumption data with the child”] configured to scan a tray… to identify a tray, [Col. 6, lines 47-48; “a photograph is snapped of the food tray”; Col. 6, line 7; “identification of the tray” is provided] and acquire a pre-meal image of the tray before a meal provided to the user… [Col. 5, lines 1-2; “Once a photo is taken, it is identified as being either a before or after image”] scan the identified tray after the meal to acquire a post-meal image of the tray of the user; [id.] and a management server configured to control the first to third scanners to generate ingestion information of the user based on acquired pre-meal and post-meal images. [Col. 6, line 12; “food is identified by tray compartment” in the before image and then, lines 23-24, from the “after meal picture the DFIA software computes the amount of food consumed”; Col. 7, lines 13-15; a computer, which reads on a server, is used to perform the process]

Trevino does not explicitly teach a second scanner, a third scanner, the use of a tray identifier code, but it is known in the art.  Ells teaches a food preparation system for a restaurant. [abstract] A “plurality of scanners” are provided, [0102] numbering at least four, [Sheet 6, Fig. 5, items 510a, b, c, n] and a “barcode” is affixed to a product such as a “tray”. [0106] It may be scanned “at each station of a make line”. [id.] “As a product is moved from one station to the next, a scanner 510 recognizes a barcode, QR code, RFID signal, image, text, or other identification feature associated with the product and provides that information to the order server 102.” [0112] Ells and Trevino are analogous art as each is directed to electronic means for managing food-service related information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Ells with that of Trevino in order to be able to capture information about something in motion, as taught by Ells; further, it is simply a substitution of one known part for another with predictable results, simply capturing tray information by scanning as in Ells rather than by the entry means of Trevino; the substitution produces no new and unexpected result.

As the scanners are nondescriptly claim and perform identical functions – each simply performs an image capture – the fact that three are claimed rather than one is a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 2:
system according to claim 1, wherein the management server includes: a user management unit configured to register the user as a meal service recipient, [Col. 6, lines 57-58; that the student has an ID card reads on her being registered] and provide nutritional information including one of eating habits and nutritive conditions of registered users; [Col. 5, lines 31-32; it “quantifies the consumption values for volume, weight, calories and nutrients of each food item”] a cafeteria management unit configured to register a cafeteria, and provide operating information related to an operation of the registered cafeteria; [Col. 3, lines 25-40; a school cafeteria provides information about a particular meal it serves, and this information is used to link it to descriptive and nutritional information about the meal] a device control unit connected to the first to third scanners to receive acquired scanning data; [Ells, as cited above in regard to claim 1] an image processor configured to generate the ingestion information based on the scanning data received by the device control unit; [Trevino, as cited above in regard to claim 1] and a database configured to store personal information of the user and the operating information of the cafeteria. [Col. 5, line 44; all the information is “archived in the DFIA database”]

It is notoriously old and common in the software arts for a developer to divide an application into subcomponents as she chooses, and that she may name them whatever she likes.  Therefore, references to named software subcomponents such as “user management unit”, “cafeteria management unit” and the like are considered mere labeling and given no patentable weight in this and the subsequent claims.

With regard to Claim 5:
The system according to claim 2, wherein the image processor includes: a pre-processing module configured to pre-process the post-meal image obtained by photographing the tray after the meal; a comparison module configured to compare the post-meal image with the pre-meal image received from an image storage; [Trevino as cited above in regard to claim 1; it photographs the tray before and after consumption and determines the amount eaten by, Col. 6, lines 24-25, subtracting the after meal values from the before meal values] a leftovers estimation module configured to generate leftovers information based on a comparison result of the comparison module; [Col. 6, lines 63-64; “Non-consumption data can be assessed as well to determine amount and type of food wasted”] and an ingestion information generation module configured to generate the ingestion information corresponding to the leftovers information and output the ingestion information as a numerical value, text, or a graph. [Sheet 10, Fig. 10]

With regard to Claim 7:
The system according to claim 2, wherein the management server includes an advertisement management unit configured to provide advertisement information for a medical appliance or food customized for each user, recommended menu information, or other additional information with reference to the nutritional information. [Sheet 10, Fig. 12; a great deal of additional information is provided]

This claim is not patentably distinct from claim 2 as it consists entirely of nonfunctional printed matter, bearing no functional relation to the substrate and which is therefore considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The system according to claim 2, wherein the management server includes an external system linkage unit linked to at least one external system that provides an insurance service, a user monitoring service, or a medical service via an information communication network. [Ells, 0183; his system is connected to “the Internet”]

As the at least one external system is not within the scope of the invention, but is merely an external object with which the claimed system communicates, its purpose is outside the scope of the claimed invention and therefore is considered but given no patentable weight.

With regard to Claim 13:
As this claim simply presents claim 1 as a method embodiment rather than, or in addition to, a system embodiment but provides for identical steps, it is rejected on the same basis as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Trevino in view of Ells further in view of Mimassi (U.S. Publication No. 2017/0278203).

With regard to Claim 3:
The system according to claim 2, wherein the user management unit includes: a personal information processing module configured to generate, update, or delete the personal information of the user; an eating habit determination module configured to determine an eating habit of the user based on ingestion information for a predetermined duration and apply the eating habit to the nutritional information; and a nutritive condition estimation module configured to estimate a current nutritive condition of the user according to the nutritional information.

Trevino and Ells teach the system of claim 2 including determining a user’s personal information e.g. the amount of food she is consuming as cited above in regard to claim 1, and the nutritive condition as cited above in regard to claim 2 (the nutritional intake of a meal reads on this) but does not explicitly teach determining an eating habit, but it is known in the art.  Mimassi teaches a system for managing food choices [abstract] that uses a “patron profile data store” to “determine the food eating habits of known patrons at each table,” and uses this in a determination. [0029] Mimassi and Trevino are analogous art as each is directed to electronic means for managing food service operations.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mimassi with that of Trevino and Ells in order to optimize service; [Mimassi, 0005] further, it is simply a substitution of one known part for another with predictable results, simply basing a determination on the patron eating habits of Mimassi in place of, or in addition to, the data of Trevino; the substitution produces no new and unexpected result.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trevino in view of Ells further in view of Lantrip et al. (U.S. Publication No. 2015/0363860).

With regard to Claim 4:
The system according to claim 2, wherein the cafeteria management unit includes: a cafeteria management module configured to generate, update, or delete the operating information; a food material examination module configured to generate examination information based on an examination result of a nutritionist with respect to a plurality of food materials supplied to the cafeteria; and a menu generation module configured to generate a menu list in response to an input of the nutritionist.

Trevino and Ells teach the system of claim 2 including generating operating information as cited above in regard to claim 2 and generating food information such as the nutritional information cited above, but do not explicitly teach the use of a nutritionist to generate a menu, but it is known in the art.  Lantrip teaches a system for creating personalized food services [title] which is used to “access professional nutritionist services” and in response to the “advice of the nutritionist” then “creates a personalized menu with recipes”. [0056] Lantrip and Trevino are analogous art as each is directed to electronic means for managing nutritional information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Lantrip with that of Trevino and Ells in order to automatically create personalized food services, as taught by Lantrip; [0007] further, it is simply a combination of known parts with predictable results, simply performing Lantrip’s step at any relevant time during Trevino’s process; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

That the person providing input is a “nutritionist” is considered but given no patentable weight, as it is nonfunctional, descriptive language limiting only a person but which imparts neither structure nor functionality to the claimed system.  The reference is provided for the purpose of compact prosecution.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Trevino in view of Ells further in view of Mager et al. (U.S. Publication No. 2013/0218511).

With regard to Claim 6:
The system according to claim 5, wherein the third scanner is connected to at least one sensor, [Col. 2, lines 32-33; the “system may include digital images captured via one or more cameras, weights collected via a scale”; the scale reads on a sensor] an wherein the image processor further includes a correction module configured to receive a sensing value from the sensor and generate a correction value for correction of the leftovers information based on the sensing value.

Trevino and Ells teach the system of claim 5 including that the scanner and sensor are connected as being part of the same system, as cited above, but do not explicitly teach making a correction based on the sensor input, but it is known in the art.  Mager teaches an inventory tracking system [title] that can be used for “food items” and may include “selecting one or more items for a meal, and monitoring intake”. [0002] The use of a “weight sensing surface” may be used to provide “periodic updates” of “quantity data” for “one or more consumable items”. [0011] This may be used in conjunction with “photos of food items consumed by the user”. [0045] Mager and Trevino are analogous art as each is directed to electronic means for tracking consumption of food.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Mager with that of Trevino and Ells in order to provide accurate inventory and monitoring of consumable items, as taught by Mager; [0002] further, it is simply a combination of known parts with predictable results, simply weighing food as taught by Mager at any point after Trevino’s “after picture” was taken; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Trevino in view of Ells further in view of Gilboa (U.S. Publication No. 2008/0077455).

With regard to Claim 11:
The system according to claim 2, wherein the management server includes a meal cost management unit configured to differentially calculate a meal cost for an amount of food per person depending on ingestion information for each user.

Trevino and Ells teach the system of claim 2 including basing results on ingestion information from users as cited above, but do not explicitly teach calculating a meal cost, but it is known in the art.  Gilboa teaches a restaurant sales system [title] that uses a “scale” which “attached to [a] computer”. [0012] Nutrition information is derived from weights captured by the scale, which leads to a determination of “a cost of the meal”. [0013] Gilboa and Trevino are analogous art as each is directed to electronic means for managing food information including the weighing of food items.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Gilboa with that of Trevino and Ells in order to manage nutritional information in restaurants for customers, as taught by Gilboa; [0009] further, it is simply a substitution of one known part for another with predictable results, simply performing Gilboa’s computation instead of, or in addition to, those of Trevino; the substitution produces no new and unexpected result.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Trevino in view of Ells further in view of Messier (U.S. Publication No. 2016/0098942).

With regard to Claim 14:
The operating method according to claim 13, further comprising: after the generating the ingestion information, displaying the ingestion information via a display unit; [Sheet 8, Fig. 10] and outputting a coupon according to the ingestion information.

Trevino and Ells teach the method of claim 13 including the displaying of ingestion information as cited, but do not explicitly teach outputting a coupon, and although neither the content displayed nor the content output is of any patentable significance, as it is nonfunctional printed matter which bears no functional relation to the substrate, it is known in the art.  Messier teaches a meal planning system [title] that attempts to “minimize cost and weight while meeting dietary restrictions”. [0005] One means by which this is achieved is to make use of “available coupons” for meal items. [0065] Messier and Trevino are analogous art as each is directed to electronic means for managing nutrition information.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Messier with that of Trevino and Ells in order to minimize cost and weight while meeting dietary restrictions, as taught by Messier; further, it is simply a substitution of one known part for another with predictable results, simply displaying Messier’s disclosed available coupons in place of, or in addition to, an output of Trevino; the substitution produces no new and unexpected result.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: these claims are not directed to an abstract idea as explained above, and the particular arrangement of components, used as they are for the applicant’s purpose, is not found in the prior art. Wei (China Patent Publication No. 110455389) discloses a “scale” which includes a “camera” supported by a “vertical”, [Claim 1] but as shown in the drawing accompanying the cover page, the camera is above the scale, but the scale itself is not supported by a pole or other vertical support, unlike the arrangement of claim 8 of the present invention. (Note: the translation provided is copyright ©2022 to Clarivate Analytics, Inc.; all rights are reserved by and to Clarivate.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694